DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-16 are pending (claim set as filed on 10/31/2019).  

Election/Restrictions
Applicant’s election of Group II, claims 3-16, in the reply filed on 02/02/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Priority
This application filed 10/31/2019 claims benefit to PCT/JP2018/017661 filed on 05/07/2018 which has a foreign priority to JP2017-092263 filed on 05/08/2017.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Therefore, the effective filing date of the instant application is 05/08/2017.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(a), Deposit of Biological Material
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3-16 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It is apparent that Enterococcus faecium R30 strain is required to practice the claimed invention. As such, the biological material must be known and readily available or obtainable by a repeatable method set forth in the specification, or otherwise known and readily available to the public. If it is not so obtainable or available, the requirements of 35 USC 112(a) may be satisfied by a deposit of Enterococcus faecium R30 strain. It is noted that Applicant has deposited biological material at a recognized depository: the specification discloses that a deposit was made - see page 7 lines 14-20.  However, two statements are missing.  The first is a statement that the sample was accepted as a sample under the Budapest Treaty.  It is noted does not state the sample was deposited and accepted under the Budapest treaty. The second statement that is missing is a statement of assurance, affidavit or declaration by Applicants, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, and that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein (see MPEP 2404.01).


Claim Rejections - 35 USC §102, Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3-7 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeji (Effect of Lactic Acid Bacterium R30 strain to Prevent Muscle Fiber from Becoming Fast Twitch Muscle in Association with Disuse Muscle Atrophy, 2017 - cited in the IDS filed on 10/31/2019). 
Ikeji’s general disclosure is related to the effects of feeding lactic acid bacteria strain R30 to rats.  In particular, R30 increased blood flow to skeletal muscles and caused an increase 
	Regarding claims 3 and 10, Ikeji teaches rats who were fed R30 expressed PGC-1 in higher amounts and had a higher type I muscle fiber ratio than the rats that were not fed R30 (p. 2, results section and p.3, conclusion).  
	Regarding claims 4-7 and 11-14, Ikeji teaches R30 was dissolved in normal saline (meeting the claim limitation of “diluting the R30 strain”), administered orally at a dose of 500 mg/kg/day (sentence spanning pages 1-2). Note that the claimed ranges encompass the value taught by Ikeji, thus it is anticipated (see MPEP 2131.03).
	
Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeji as applied to claims 3-7 and 10-14 above, in view of Tategaki (US 2015/0139970 A1 - cited in the IDS filed on 10/31/2019).
Ikeji’s general disclosure is listed above. Ikeji teaches increased blood flow that results from feeding R30 to rats causes an increase in PGC-1 expression and a reduction in conversion of slow to fast twitch muscle (p. 2, introduction and p.3-4 results).  
However, Ikeji does not teach the subject in need is a human.  
Tategaki’s general disclosure is related to an Enterococcus faecium strain R30 that improves blood circulation, ameliorates fatigue, and reduces stool odor (p.1, abstract, p.3 ¶ [0040] and claim 3 for strain R30).  
Regarding claim 8 and 15, Tategaki teaches using Enterococcus faecium strain R30 (p.3 ¶ [0040]) was used in a blood flow test (p.8 Example 3 and ¶ [0110]) and the bacteria was fed to 5 healthy males ages 20 to 50 (p.7 ¶ [0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the R30 strain taught by Ikeji to humans as taught by Tategaki. The ordinary artisan would have been motivated to do so because Tategaki teaches R30 improves blood flow in humans and Ikeji taught improved blood flow increases PGC-1α expression and causes a reduction in conversion of slow to fast twitch muscle. In view of the teachings of Ikeji and Tategaki, there would have been a reasonable expectation of success that administering the R30 strain to humans would increase blood flow to skeletal .
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Quittan (Aspects of physical medicine and rehabilitation in the treatment of deconditioned patients in the acute care setting: the role of skeletal muscle, 2016) in view of Ikeji as applied to claims 3-7 and 10-14 above.
Quittan’s general disclosure is related to different methods that can be used in isolation or together to reduce muscle loss (p.28 summary, and pages 32 – 36 for a list methods).  In addition to physical therapy, Quittan teaches nutrition and drugs can be combined with physical therapy (p.35, first three ¶s).
Regarding claims 9 and 16, Quittan teaches strength training, alternative exercise modes, positioning, and stretching as well as a host of other options can be used to prevent or slow down muscle wasting (p.28, summary and pp. 32 - 36).  Quittan also teaches drugs that increase PGC-1α are promising therapies (p. 35 Potential drug targets section).  
However, Quittan does not teach: administering Enterococcus faecium strain R30 to the subject that is undergoing resistance exercise, physical therapy, rehabilitation, stretch, or other physical training.
Ikeji’s general disclosure is listed above. Ikeji teaches increased blood flow that results from feeding R30 to rats causes an increase in PGC-1α expression and a reduction in conversion of slow to fast twitch muscle (p. 2, introduction and p.3-4 results).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer Enterococcus faecium strain R30 as taught by Ikeji to the humans undergoing physical therapy as taught by Quittan. The ordinary artisan would have been motivated to do so because Ikeji teaches Enterococcus faecium strain R30 increases PGC-1 expression and Quittan teaches drugs that increase PGC-1 expression would be promising therapies.  In view of the teachings of Quittan and Ikeji, there would have been a reasonable expectation of success that administer Enterococcus faecium strain R30 to patients who are being administered physical therapy would allow the artisan to enhance therapy for patients.

Conclusion
No claims were allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GREENWOOD whose telephone number is (571)272-8357.  The examiner can normally be reached on 7:30 - 5:00 Eastern, MON-THU.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (517) 272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN GREENWOOD
Examiner, Art Unit 1657


/NGHI V NGUYEN/Primary Examiner, Art Unit 1653